Citation Nr: 1643707	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John P. Dorrity


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 2013, the Veteran requested a Board video-conference hearing.  In August 2016, the Veteran received notification that a video-conference hearing was scheduled for September 8, 2016, but he did not appear at the Board hearing and did not explain his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a hearing disability in either ear for VA purposes.

2.  The Veteran's currently diagnosed tinnitus neither began during, nor was otherwise caused by his active service, to include any noise exposure therein.





CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board and was scheduled for a hearing, but he did not appear.

The Board notes that in June 2012, a formal finding was made that the Veteran's service treatment records were destroyed and was unable to be reconstructed.  Given this determination, the Board recognizes that it has a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

The Veteran was also provided VA with several examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Hearing Loss

The Veteran filed his service connection claim for hearing loss in October 2011, which was denied by the July 2012 rating decision.  The Veteran asserts that he has hearing loss due to noise exposure during his active service.

The Veteran's military noise exposure is not at issue, as noise exposure is consistent with his report of loading howitzers on tanks without ear protection.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran was afforded a VA examination in May 2012, at which audiometric testing failed to show hearing loss for VA purposes in either ear.  The Board recognizes that the claims file does not contain audiometric testing from the Veteran's time of enlistment or separation from service.  However, this is not relevant as the Veteran does not have any current hearing loss in either ear for VA purposes.

The Board finds that evidence of a present hearing loss disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim of entitlement to service connection for hearing loss is denied.

Tinnitus

The Veteran filed his service connection claim for tinnitus in October 2011, which was denied by the July 2012 rating decision.  The Veteran asserts that he has tinnitus due to noise exposure during his active service.

Again, the military noise exposure is not at issue, as noise exposure is consistent with the Veteran's report of loading howitzers on tanks without ear protection.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused tinnitus.

The Veteran was afforded a VA examination in March 2012.  The Veteran reported that he had experienced tinnitus for approximately two years and was unsure what the trigger was.  While he had military noise exposure, he also reported driving a truck for 35 years after his separation from service. 

Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, here, the Veteran has not asserted that he first noticed tinnitus in service and that he had experienced it ever since.  The VA examiner was unable to determine if the Veteran's tinnitus was reported during his active service, although the examiner noted that the Veteran reported that his tinnitus was more noticeable for at least two years.

The Board obtained a VA examination to investigate the etiology of the Veteran's tinnitus.  Unfortunately, while the examiner confirmed that the Veteran did have tinnitus, the Veteran reported an onset of tinnitus two years previous to the examination, which is approximately 55 years after his separation from service.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran is both competent to report tinnitus, and credible in his report that his tinnitus onset was two years prior to the March 2012 VA examination, which occurred 55 years after his separation from service. 

As noted above, tinnitus is a chronic condition.  However, the evidence supports a finding of onset post service.  As such, the weight of the evidence is against a finding that the Veteran's tinnitus either began during or was otherwise caused by his military noise exposure.

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran has recounted the stressor of a murder/suicide that occurred in approximately June 1954 while stationed at the Army Base Coleman Barracks in Mannheim, Germany.  The Veteran also reported that he was stationed with the 2nd Armored Division "B" battery.  In June 2012, VA found that the Veteran's military records were destroyed in a fire.  In July 2012, VA determined that the information required to verify the stressor was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The Agency of Original Jurisdiction (AOJ) sent the Veteran a letter requesting additional information, including the base and approximate time of occurrence of his reported stressor.  Given the fact that the Veteran's personnel records and service treatment records were presumably destroyed in a fire, the Board believes that the additional date information is sufficient to justify another attempt to corroborate the Veteran's stressor.

As such, a remand is necessary to attempt to verify the Veteran's stressor as a murder/suicide at a military base should be well-documented.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek to obtain any records available from JSRRC/NARA regarding a murder/suicide that occurred on Army Base Coleman Barracks in Mannheim, Germany, in the spring/summer of 1954.
 
 2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


